 


114 HR 5029 IH: Small Business Lending Assistance Act of 2016
U.S. House of Representatives
2016-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5029 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2016 
Mr. Aguilar introduced the following bill; which was referred to the Committee on Small Business
 
A BILL 
To amend the Small Business Act to clarify certain guarantee fees for loans repayable in 1 year or less. 
 
 
1.Short titleThis Act may be cited as the Small Business Lending Assistance Act of 2016.  2.Guarantee fees for loans repayable in 1 year or less (a)Guarantee feesSection 7(a)(18) of the Small Business Act (15 U.S.C. 636(a)(18)) is amended— 
(1)in subparagraph (A), by striking With respect to each loan guaranteed under this subsection (other than a loan that is repayable in 1 year or less) and inserting Except as provided in subparagraph (B), with respect to a loan guaranteed under this subsection; (2)by redesignating subparagraph (B) as subparagraph (C); and 
(3)by inserting after subparagraph (A) the following new subparagraph:   (B)Exceptions (i)Discretionary guarantee feeWith respect to a loan that is repayable in 1 year or less, the Administrator has the discretion to not collect a guarantee fee. 
(ii)No guarantee feeThe Administrator may not collect a guarantee fee in connection with a loan that is— (I)made to a borrower that resides in a county with an annual unemployment rate for the preceding calendar year of at least one percentage point greater than the national annual unemployment rate for the preceding calendar year (as determined by the Bureau of Labor Statistics); and 
(II)repayable in 1 year or less.. (b)Authorization of appropriationsThere is authorized to be appropriated to the Administrator of the Small Business Administration such sums as would be available to the Administrator but for subparagraph (B) of section 7(a)(18) of the Small Business Act (15 U.S.C. 636(a)(18)).  
 
